                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

       Plaintiff,

                   v.                               Criminal No. 16-526 (FAB)

RICARDO ALBERTO
VILLA-GUILLÉN [8],

       Defendant.


                              OPINION AND ORDER

BESOSA, District Judge.

       Defendant Ricardo Villa-Guillén (“Villa”) filed two motions

in limine and a motion to suppress.                 First, Villa moves to exclude

a hand-written letter that he mailed to the Court.                         (Docket

No. 522.)     Second, Villa moves to exclude evidence of prior bad

acts   pursuant     to    Federal       Rule   of    Evidence   404(b).    (Docket

No. 525.)    Third, Villa moves to suppress evidence pursuant to the

Fourth Amendment of the United States Constitution.                        (Docket

No. 526.)     For the reasons set forth below, Villa’s motions in

limine and motion to suppress are DENIED.                  (Docket Nos. 522, 525

and 526.)

 I.    Background

       On   June    23,   2017,     a    grand      jury   returned   a   one-count

superseding indictment charging Villa and seven other individuals

with conspiring to possess with intent to distribute at least five
Criminal No. 16-526 (FAB)                                                        2

kilograms of cocaine, in violation of 21 U.S.C. § 846.                      (Docket

No. 120.)      From 2009 to December 2013, the defendants and co-

conspirators      allegedly     “traveled    on     commercial    flights     that

departed from Luis Muñoz-Marín International Airport in Carolina,

Puerto Rico to the continental United State with kilograms of

cocaine concealed inside suitcases.”                 Id. at p. 2.           Villa’s

codefendants have pled guilty.            (Docket Nos. 188, 247, 268, 293,

416 and 434). 1    Trial is set to commence on July 29, 2019.               (Docket

No. 527.)

II.   Motion to Suppress

      Pursuant to the Fourth Amendment, Villa moves to suppress

evidence obtained by law enforcement officers.                (Docket No. 526.)

The United States asserts that in March 2012, Villa, Ángel Andújar

(“Andújar”), and Harrison Soler (“Soler”) attempted to purchase 11

kilograms   of    cocaine     from   a   Colombian    drug    broker   in   Doral,

Florida.    (Docket No. 532 at p. 5.)          Villa purportedly displayed

a “large amount of U.S. currency” to a confidential source.                    Id.

at p. 6.    The confidential source instructed Villa to follow him

to a warehouse to complete the transaction.             Id.    Soler, Villa and

Andújar entered a black Ford Escape.          Id.    Soler drove the vehicle.


1 The Court sentenced defendants Emilio González-Espinal, Luis Rodolfo Mejía,
Richard Rodríguez-Heredia, and Humberto Concepción-Andrades (Docket Nos. 234,
378, 516 and 521.) Their sentences range from 60 to 168 months imprisonment.
Id. Defendants José Herrera-Olavarría, Cessy Martínez-Lantigua, and Richard
Guerrero are awaiting sentencing.
Criminal No. 16-526 (FAB)                                                          3

Id.   Miami-Dade Police Department (“MDPD”) officers conducted a

traffic    stop,    obtaining    permission       from   Soler    to     search   the

vehicle.    Id.      A police canine alerted to the presence of U.S.

currency.    Id.        Subsequently, MDPD officers seized $296,014.00

from the Ford Escape, issued Soler a traffic ticket, “and all

subjects were released.”         Id.

      The United States seeks to admit the $296,014.00 in its case-

in-chief.    (Docket No. 518.)          Villa contends, however, that the

MDPD “law enforcement agents had no probable cause to conduct a

traffic    stop    on    the   [Ford    Escape]    and    there    was    no   legal

justification to conduct a search of the vehicle either.”                   (Docket

No. 526 at p. 1.)        Villa’s arguments are unavailing.

      A.    The Fourth Amendment

            The Fourth Amendment to the United States Constitution

prohibits “unreasonable searches and seizures.”                U.S. CONST. amend.

IV.   Pursuant to the exclusionary rule, the Fourth Amendment is

enforced    by     prohibiting    the    admission       of   unlawfully       seized

evidence at trial.         Herring v. United States, 555 U.S. 135, 139

(2009). “[T]he exclusionary rule reaches not only primary evidence

obtained as a direct result of an illegal search or seizure, . . .

but also evidence later discovered and found to be derivative of

an illegality or ‘fruit of the poisonous tree.’”                 Segura v. United

States, 468 U.S. 796, 804 (1984) (internal citations omitted).                    As
Criminal No. 16-526 (FAB)                                                      4

a threshold matter, Villa shoulders the burden of establishing

that he “had a reasonable expectation of privacy in the area

searched or the items seized.”             United States v. Symonevich, 688

F.3d 12, 18 n.3 (1st Cir. 2012).

              1.   Vehicle Stop

                   Villa    purports   that     the   MDPD   officers    lacked

probable cause to conduct the traffic stop. 2             (Docket No. 526 at

p. 1.)      Villa misstates the law.         The Fourth Amendment requires

that   an     “initial   traffic    stop    must   have   been   supported    by

reasonable suspicion that a traffic violation occurred.”                Kenny v.

Floyd, 700 F.3d 604, 608 (1st Cir. 2012) (citation omitted).

“Reasonable suspicion is a less demanding standard than probable

cause.”     United States v. Beaudoin, 362 F.3d 60, 67 (1st Cir. 2004)

(citation omitted).

                   Temporary detention of a vehicle to investigate a

traffic violation “does not transgress the Fourth Amendment’s

prohibition of unreasonable seizures, even if the officer would

not    have    stopped     the   motorist    absent   some   additional      law

enforcement objective.”          United States v. Andrade, 94 F.3d 9, 12



2 Although Villa did not own, rent or drive the Ford Escape, he nonetheless has

standing to challenge the constitutionality of the traffic stop. See United
States v. Starks, 769 F.3d 83, 89 (1st Cir. 2014) (holding that a “passenger
traveling in a car is seized along with the driver, and therefore has standing”
to challenge the stop pursuant to the Fourth Amendment”) (citing Brendlin v.
Cal., 551 U.S. 249, 251 (2007)).
Criminal No. 16-526 (FAB)                                                        5

(1st Cir. 1996) (citation omitted); Rodríguez v. United States,

135 S. Ct. 1609, 1614 (2015) (“Like a Terry stop, the tolerable

duration   of   police    inquiries      in   the    traffic-stop    context   is

determined by the seizure’s “mission” — to address the traffic

violation that warranted the stop”).                 Law enforcement officers

observed   that   the    Ford   Escape    made      an   improper   lane   change.

Accordingly, the MDPD officers had reasonable suspicion to stop

the Ford Escape.

           2.     Vehicle Search

                  Villa invokes the exclusionary rule, asserting that

suppression is warranted because the MDPD officers searched the

Ford Escape and seized the $296,014.00 in violation of the Fourth

Amendment.      (Docket No. 536 at p. 7.)                 The Fourth Amendment

protection against unreasonable searches and seizures applies only

when the movant has “a legitimate expectation of privacy in the

place searched or the thing seized.”                United States v. Rheault,

561 F.3d 55, 59 (1st Cir. 2009).

                  In the context of a vehicle search, the First

Circuit Court of Appeals has “held squarely that passengers in an

automobile who assert no property or possessory interest in a

vehicle cannot be said to have the requisite expectation of privacy

in the vehicle” to raise a Fourth Amendment challenge.                     United

States v. Campbell, 741 F.3d 251, 263 (1st Cir. 2013); see, e.g.,
Criminal No. 16-526 (FAB)                                                              6

United States v. Crippen, 627 F.3d 1056, 1063 (8th Cir. 2010)

(denying motion to suppress for lack of standing because “[the

defendant] challenges the search of the truck, not the traffic

stop”).     Villa sat in the passenger seat of the Ford Escape and

does not purport to have an ownership interest in the vehicle.

Consequently,     Villa    has     failed      to     establish       a    reasonable

expectation of privacy in the area searched or the items seized.

The Court DENIES Villa’s motion to suppress evidence obtained

during    the   search   and    seizure   of    the    Ford   Escape.         (Docket

No. 526.)

III. Motion In Limine to Exclude Evidence Seized by Law Enforcement
     Officers During Villa’s Arrest

     Puerto     Rico   Police    Department     (“PRPD”)      officers       arrested

Villa on July 19, 2017.            (Docket No. 138.)              Law enforcement

officers    searched     Villa’s   vehicle,         recovering    a       kilogram    of

cocaine from the glove compartment.                 (Docket No. 537 at p. 1.)

The following day, Drug Enforcement Administration (“DEA”) agents

executed a search warrant at Villa’s residence.                Id. at p. 2.          The

DEA agents seized 1.72 kilograms of cocaine, a Glock 23 firearm,

three loaded magazines, three boxes of ammunition, United States

currency, and drug paraphernalia.              Id.    The cocaine and firearm

seized from Villa’s vehicle and residence are the subject of a
Criminal No. 16-526 (FAB)                                                        7

subsequent criminal action, United States v. Villa Guillén, Case

No. 17-608.

      Villa moved to suppress this evidence, asserting that the

cocaine and firearm are the fruits of an unlawful search and

seizure. (Case No. 17-608, Docket No. 28.) Magistrate Judge Bruce

J. McGiverin held a suppression hearing and issued a Report and

Recommendation (“R & R”).            (Case No. 17-608, Docket Nos. 57

and 76.)    Magistrate Judge McGiverin recommended that the Court

deny Villa’s motion to suppress.          Id.     The Court adopted the R &

R.    (Case No. 17-608, Docket No. 80.) Villa moves to exclude the

firearm and cocaine pursuant to Federal Rule of Evidence 404(b).

(Docket No. 525.)

      A.    Federal Rule of Evidence 404(b)

            Federal    Rule    of    Evidence     404(b)    (“Rule      404(b)”)

prohibits    the   admission    of    prior   bad    acts   to    establish     an

individual’s character or propensity to commit a crime.                  Fed. R.

Evid. 404(b). 3    The rule permits, however, the admission of prior

bad acts “for other purposes, such as proof of motive, opportunity,

intent,    preparation,    plan,     knowledge,     identity     or   absence   of




3 The bad acts that Villa seeks to exclude occurred after the conspiracy.  “Bad
acts committed subsequent to the charged behavior are admissible under
Rule 404(b) as long as they meet the criteria set forth in the Rule.” United
States v. Blanchard, 867 F.3d 1, 10 n.10. The Court will employ the term “prior
bad acts” to avoid confusion.
Criminal No. 16-526 (FAB)                                                  8

mistake or accident.”    United States v. Landry, 631 F.3d 597, 602

(1st Cir. 2011) (citing Fed. R. Evid. 404(b)).

          The proponent of Rule 404(b) evidence must satisfy a

two-part test.       Landry, 631 F.3d at 602.         First, other than

establishing   propensity,     “the    evidence     must    have    ‘special

relevance’ to an issue in the case such as intent or knowledge.”

United States v. Varodakis, 233 F.3d 113, 118 (1st Cir. 2000)

(internal citations omitted).         “Rule 404(b)’s list of [special

relevance] purposes is not exhaustive.”         Landry, 631 F.3d at 603.

To determine whether the proffered evidence has special relevance,

trial courts consider the temporal proximity of the prior bad acts

and the degree of similarity to the charged crime.              Id. at 602

(citing Varodakis, 233 F.3d at 119).      Second, “under [Federal Rule

of Evidence 403], evidence that is specially relevant may still be

excluded if its probative value is substantially outweighed by the

danger of unfair prejudice.”     Varodakis, 233 F.3d at 119.

          “In the Rule 404(b) context, evidence of similar acts is

relevant only if the jury can reasonably conclude that the act

occurred and that the defendant was the actor.”            United States v.

DeCicco, 370 F.3d 206, 211 (1st Cir. 2004) (citing Huddleston v.

United States, 485 U.S. 681, 689-90)).            Trial courts need only

find   that    the    United   States     has     presented        sufficient

circumstantial evidence so that a jury could reasonably conclude
Criminal No. 16-526 (FAB)                                                 9

by a preponderance of evidence that the defendant committed the

prior bad act.    Id. at 212.

      B.    Evidence   of  Villa’s      Prior     Bad    Acts   Demonstrate
            Knowledge and Intent

            Villa is charged with conspiring to possess with intent

to   distribute   at   least   five   kilograms   of    cocaine.   (Docket

No. 120.)     A plea of not guilty in a conspiracy prosecution

“renders the defendant’s intent a material issue and imposes a

difficult burden on the government.”        United States v. Zeuli, 725

F.2d 813, 816 (1st Cir. 1984) (holding that the “intent exception

to Rule 404(b) justifies the trial court’s decision to admit”

evidence of prior bad acts) (quotation omitted).           The firearm and

cocaine that Villa seeks to exclude have special relevance.           That

Villa possessed cocaine and a firearm on the day of his arrest

suggests that he knowingly possessed cocaine during the alleged

conspiracy.    See United States v. Ferrer-Cruz, 899 F.2d 125, 138

(1st Cir. 1990) (Breyer, J.) (affirming admission of prior bad

acts “in order to show Ferrer’s knowledge that the bags contained

drugs and to show his intention to help his codefendants consummate

the sale”). The Rule 404(b) evidence and the allegations set forth

in the indictment are identical:         that Villa possessed cocaine.

Accordingly, the United States’ proffered evidence has special
Criminal No. 16-526 (FAB)                                                   10

relevance to the extent that it is probative of Villa’s intent and

knowledge.

     C.     Federal Rule of Evidence 403

            Federal Rule of Evidence 403 requires the exclusion of

“relevant    evidence    if    its   probative    value    is   substantially

outweighed by a danger of . . . unfair prejudice, confusing the

issues,   misleading     the   jury,   undue     delay,   wasting   time,   or

needlessly presenting cumulative evidence.”               Fed. R. Evid. 403;

see also Varoudakis, 233 F.3d at 122 (internal citations omitted).

The First Circuit Court of Appeals has emphasized that Rule 403

protects “against unfair prejudice, not against all prejudice.”

United States v. Whitney, 524 F.3d 134, 141 (1st Cir. 2008)

(emphasis added); see also United States v. Bauzó-Santiago, 51 F.

Supp. 3d 198, 199 (D.P.R. 2014) (Besosa, J.) (“In balancing the

scales of Rule 403, it is important to note that only unfair

prejudice is to be avoided, as by design all evidence is meant to

be   prejudicial”)      (citation    and   internal   quotation     omitted).

Pursuant to Rule 403, trial courts possess “considerable latitude

in determining whether to admit or exclude evidence.”               Santos v.

Sunrise Medical, 351 F.3d 587, 592 (1st Cir. 2003) (internal

citations omitted).      When the balance between the probative value

and unfair prejudice of contested evidence is close, “Rule 403
Criminal No. 16-526 (FAB)                                                     11

tilts the balance in favor of admission.”               Whitney, 524 F.3d at

141 (internal citations omitted).

            Villa contends that evidence of his prior bad acts is

inadmissible pursuant to Rule 403 because the jury “will think

that Villa was more inclined to commit the charged offense because

he was found in possession of contraband even if the matters are

unrelated.”      (Docket   No.   535   at   p.    7.)     The   United    States

represented, however, that Villa’s theory is that he was merely a

mule rather than an owner and investor in cocaine.”                      (Docket

No. 537 at p. 8.)      The prior bad acts regarding the cocaine and

firearm undermine Villa’s defense theory.           Instructing the jury to

consider    Villa’s   prior    bad   acts   for   the   limited   purpose     of

determining his intent and knowledge during the conspiracy will

mitigate the risk of any unfair prejudice.              Accordingly, Villa’s

motion to exclude evidence of prior bad acts is DENIED.

IV.   Motion In Limine to Exclude Villa’s Handwritten Letter to the
      Court

      On May 13, 2019, the Court received a handwritten letter from

Villa.     (Docket No. 498.)     The letter states the following:

      I am writing to you this letter because I am going
      through a bad time with a lot of frustration amidst the
      legal proceedings I am facing.      I respectfully and
      heartily request the notification of the decision made
      regarding the Suppression Hearing [in Case No. 17-608].
      On many occasions, I have expressed to my legal
      representation my desire to reach an agreement with the
      Government.   I am in the best disposition to make a
Criminal No. 16-526 (FAB)                                          12

     fair, reasonably and intelligent agreement once I know
     the Suppression of Evidence to agree and take the best
     decision regarding the same.

(Docket No. 536 at p. 4.)    Villa moves to exclude this statement

pursuant to Federal Rules of Evidence 401 and 410, contending that

the letter is irrelevant and concerns plea discussions with the

United States.    (Docket No. 522.)

     A.   Villa’s Statement was Not Made During Plea Negotiations
          Pursuant to Federal Rule of Evidence 410

          Villa argues that the letter is inadmissible pursuant to

Federal Rule of Evidence 410 (“Rule 410”) and Federal Rule of

Criminal Procedure 11(f).   (Docket No. 522 at p. 4.)    Federal Rule

of Criminal Procedure 11(f) provides that the “admissibility or

inadmissibility of a plea, a plea discussion, and any related

statement is governed by Federal Rule of Evidence 410.”       Fed. R.

Crim. P. 11(f).    Rule 410 precludes the admission of statements

“made during plea discussions with an attorney for the prosecuting

authority if the discussions did not result in a guilty plea or

they resulted in a later-withdrawn guilty plea.”        Fed. R. Evid.

410(a).   Rule 410(a) applies exclusively to “a statement made

during plea discussions with an attorney for the prosecuting

authority.”   Fed. R. Evid. 410(a)(4) (emphasis added).         Villa

addressed and mailed the letter to the Court, not to “an attorney

for the prosecuting authority.”   See id.; Docket No. 543; see also
Criminal No. 16-526 (FAB)                                                   13

United States v. Pérez-Franco, 873 F.2d 455, 461 (1st Cir. 1989)

(finding that Rule 410 “has been consistently interpreted by the

courts to protect only those statements made by a defendant to the

prosecuting attorney himself”).           Accordingly, the Court concludes

that Villa’s letter falls beyond the purview of Rule 410.

     B.     The United States Must Establish Whether the Statements
            Set Forth Villa’s Letter are Relevant

            The United States intends to “introduce the letter as

substantive evidence.”        (Docket No. 533 at p. 2.)      Federal Rule of

Evidence 402 provides that all relevant evidence is admissible

unless    excluded    by   the    United    States   Constitution,     federal

statute, or other rule.        Fed. R. Evid. 402.     Evidence is relevant

if “it has any tendency to make a fact more or less probable than

it would be without the evidence [and] the fact is of consequence

in determining the action.”         Fed. R. Evid. 401.

            The      letter      refers    briefly    to     Villa’s     legal

“frustrations,” and requests that the Court notify him regarding

the status of his motion to suppress in Case No. 17-608.               (Docket

No. 536 at p. 4.)      Villa informed that Court that he “[desired] to

reach an agreement with the United States.”            Id.    The content of

the letter is devoid of substantive admissions pertaining to the

offense charged in the superseding indictment.                Contra United

States v. Bauzó-Santiago, 867 F.3d 159, 160 (D.P.R. 2014) (denying
Criminal No. 16-526 (FAB)                                        14

motion in limine to exclude letter in which the defendant stated:

“I have always accepted my responsibility of guilty the only thing

that I ask is that is be reasonable time for the weapon law crime”)

(Besosa, J.) aff’d, United States v. Bauzó-Santiago, 867 F.3d 13

(1st Cir. 2017).   In Bauzó-Santiago, the Court admitted a redacted

version of the defendant’s letter “to remove any reference to plea

bargaining or the dispute between [the defendant] and his lawyers.”

867 F.3d at 17.    Indeed, the United States “consents to redaction

of references” in Villa’s letter concerning Case No. 17-608.    The

Court DENIES Villa’s motion to exclude the letter WITHOUT PREJUDCE.

The Court ORDERS the United States to make a proffer outside the

hearing of the jury explaining the relevancy of Villa’s letter

before offering it into evidence.    The United States shall provide

a redacted letter at this time.

V.   Conclusion

     For the reasons set forth above, Villa’s motions in limine

and motion to suppress are DENIED.   (Docket Nos. 522, 525 and 526.)

     The Court ORDERS the United States to make a proffer outside

the hearing of the jury explaining the relevancy of Villa’s letter

before offering it into evidence.    The United States shall provide

a redacted letter at this time.
Criminal No. 16-526 (FAB)                                         15

     IT IS SO ORDERED.

     San Juan, Puerto Rico, July 24, 2019.

                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   UNITED STATES DISTRICT JUDGE
